Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 
search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or
 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 limits a molar ratio of aluminum to silicon in claim 1.  However, claim 1 reports two ratios of aluminum to silicon, the ratio in the product and the ratio in the synthesis mixture.  Claim 2 should be clarified to indicate which ratio is limited by claim 2.

Claim 15 recites “a molar ratio of boron to silicon” for which there is no basis as claim 1 does not provide a boron component in the composition.  Claim 1 also is silent with respect to a boron source in the synthesis mixture.  As a result, the claim is unclear with respect to the manner in which boron has been introduced into the composition of claim 1.  Moreover, claim 15 does not point out whether this ratio is meant to be in the final product or the synthesis mixture.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,512,267 to Davis et al.

Davis et al. disclose a CON zeolite composition (CIT-1) having a silica to alumina ratio of greater than 20:1, which reads on the claimed aluminum to silicon ratios in the instant claims and overlaps such by significant amounts. The material is produced by a standard hydrothermal synthesis process employing ratios of silicon to aluminum that will result in the desired product.  The ratio of alkali metal to silica is also recited as from 0.05 to 0.50, reading specifically on the herein claimed ratio of alkali metal to silicon of 0.20 or more. Although the reference is silent with respect to the crystal of the composition having varied degrees of the two polymorphs, the artisan in this field is aware that the designation of CIT-1 indicates primarily crystals of polymorph B. The reference further indicates a fault probability of between 0-15%, which will result primarily in polymorph B.  And the examiner considers “primarily” to be little different from the herein claim language of “consisting essentially of” based on the reference disclosure of the forms obtained.  The instant claims recite an aluminum to silicon ratio from as low as 0.04 to as high as infinity.  Even assuming some unexpected result is being achieved at ratios of Si/Al lower than the Davis document discloses is not in any way commensurate with the large range set forth in the instant claims.  And further, assuming that there is criticality associated with the range of alkali metal to silicon in obtaining the claimed aluminum to silicon ratio of 0.04 or more, the Davis et al. reference clearly reads directly on this ratio as well.
Additionally, Davis et al. use the same hydrothermal conditions and the same template disclosed in the instant application for production of the desired product. The herein claimed process limitations in no way exclude a post-treatment  method for insertion of additional aluminum into the zeolite framework. Applicant asserts that Davis et al. require a post-treatment method and that there is some measurable criteria of product achieved that results in a difference in the claimed material, but it is considered that any manner of insuring framework aluminum is introduced to the zeolite would have been obvious to the skilled artisan and would have resulted in an identical product, absent some convincing evidence of criticality that is commensurate with the limitations set forth in the instant claims. The claims are directed to a composition, and the method for making the composition is accorded little weight when  the composition of the prior art is disclosed as substantially identical.  As the material of Davis is thus indistinguishable from that claimed herein, clearly the material comprises a “catalyst” capable of carrying out a process for producing lower olefins, exhaust gas processing and adsorptive functions as claimed herein.  The reference also discloses a boron and/or aluminum component for the framework of the zeolite, thus rendering obvious all forms of the material claimed herein.  See particularly columns 2, 7, 9 and the claims.

Response to 132 Declaration
Applicant's arguments presented in the Affidavit filed June 8, 2021 have been fully considered but they are not persuasive to the extent set forth hereinabove. Applicant’s arguments suggest that there was insufficient technical direction for forming an aluminum containing CON zeolite directly from an alumina source containing raw material mixture.  This line of reasoning is not convincing as Davis et al. do further disclose a materials mixture that contains both small amounts of boron and aluminum and specifically indicate arrival at the CIT-1 form of the zeolite.  The instant claims do not require aluminum only, as they are open to boron and claim 15 recites very small amounts of boron in the synthesis mixture which amount reads directly on that disclosed by Davis et al.  With respect to composition claims, it is not relevant as to the manner in which the zeolite is obtained, i.e. by direct or post-synthesis.  The composition itself as well as the claimed process steps of Davis are not substantially different from those set forth in the instant claims.  The abstract of Davis et al. indicates that boron, aluminum and silicon may all be in the synthesis mixture prepared to crystallize the zeolite. The examples of the reference are not limitations on the overall invention disclosed by the reference, and thus the example selected by applicant  for comparison in the affidavit does not limit the totality of the Davis et al. disclosure. The affidavit indicates that the sodium to silicon ratio is the critical criteria for ensuring that the product material is increased in aluminum content.  This line of reasoning is not convincing because Davis et al. specify an aluminum content consistent with the instantly claimed product, irrespective of the manner in which aluminum is introduced. Furthermore, the ratio of alkali metal to silica is also recited as from 0.05 to 0.50, reading specifically on the herein claimed ratio of alkali metal to silicon of 0.20 or more. Applicants comparison selected for tabulation is not limiting the actual disclosure of the Davis et al. reference.
 
Conclusion
Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732